IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CASH WRIGHT AND JASMINE WRIGHT,           : No. 108 EAL 2017
                                          :
                  Petitioners             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
STATE FARM INSURANCE COMPANY,             :
ET AL,                                    :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.